DETAILED ACTION
1	This action is responsive to the amendment filed on August 22, 2022.
2	The cancellation of claims 1-11 and 15-17 is acknowledged. Pending claims are 12-14 and 18.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette on August 25, 2022.
The application has been amended as follows: 
In the claims:
In claim 12, in line 5, after “gallic tannins” replace “and” by -- , --.
In claim 12, in line 5, replace “of same” by -- thereof and--. 
In claim 12, in line 10, replace “and wherein it” by -- that--.
In claim 13, in line 5, after “gallic tannins” replace “and” by -- , --.
In claim 13, in line 5, replace “of same” by -- thereof and--. 
In claim 14 in line 2, replace “natural dyes” with -- plant extracts--. 
In claim 14, in line 11, after “composition B” insert -- further--.
In claim 14, in line 13, after the word “adjuster,” delete the word “and”.
In claim 14 in the last line, after the word “salt” insert -- that intended to mixed extemporaneously with the revealing composition B,--.
In claim 18, line 2, replace “natural dyes” with -- plant extracts--. 
In claim 18, delete the last line and replace it with --an iron gluconate as an iron salt--.
4	Claims 12, 13, 14 and 18 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 8,313,537 B2) teaches a method for dyeing hair comprising applying to the hair a dyeing composition comprising natural dyes include gallic acid (gallic tannins) (see col. 4, lines 18-19) followed by the step of treating the hair by applying a mordant (ferrous salt) to the hair (see claim 1 and claim 19) and wherein the mordant is ferrous (iron) gluconate (see col. 2, lines 9-14). However, the closest prior art of record (US’ 537 B2) does not teach or disclose a kit or device for dyeing or making up keratin fibers with several separate compartments wherein one of the compartment comprises a dyeing composition that comprises natural dyes and an agent promoting and/or increasing the penetration of the natural dyes into the keratin fibers, a second compartment comprising a revealing composition B that mixed with an iron and/or aluminum salts before application onto keratin fibers with instruction for use as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing or make up formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761